[ex105mfnotebristolvillag001.jpg]
EXHIBIT 10.5 MULTIFAMILY NOTE us $34,331,000.00 as of May 31, 2019 FOR VALUE
RECEIVED, the undersigned ("Borrower") promises to pay to the order of BERKELEY
POINT CAPITAL LLC, d/b/a NEWMARK KNIGHT FRANK, a Delaware limited liability
company ("Lender"), the principal amount of Thirty-Four Million Three­ Hundred
Thirty-One Thousand and 00/100 Dollars (US $34,331,000.00) (the "Mortgage
Loan"), together with interest thereon accruing at the Interest Rate on the
unpaid principal balance from the date the Mortgage Loan proceeds are disbursed
until fully paid in accordance with the terms hereof and of that certain
Multifamily Loan and Security Agreement dated as of the date hereof, by and
between Borrower and Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the "Loan Agreement"). 1.
Defined Terms. Capitalized terms used and not specifically defined in this
Multifamily Note (this "Note") have the meanings given to such terms in the Loan
Agreement. 2. Repayment. Borrower agrees to pay the principal amount of the
Mortgage Loan and interest on the principal amount of the Mortgage Loan from
time to time outstanding at the Interest Rate or such other rate or rates and at
the times specified in the Loan Agreement, together with all other amounts due
to Lender under the Loan Documents. The outstanding balance of the Mortgage Loan
and all accrued and unpaid interest thereon shall be due and payable on the
Maturity Date, together with all other amounts due to Lender under the Loan
Documents. 3. Security. The Mortgage Loan evidenced by this Note, together with
all other Indebtedness is secured by, among other things, the Security
Instrument, the Loan Agreement and the other Loan Documents. All of the terms,
covenants and conditions contained in the Loan Agreement, the Security
Instrument and the other Loan Documents are hereby made part of this Note to the
same extent and with the same force as if they were fully set forth herein. In
the event of a conflict or inconsistency between the terms of this Note and the
Loan Agreement, the terms and provisions of the Loan Agreement shall govern. 4.
Acceleration. In accordance with the Loan Agreement, if an Event of Default has
occurred and is continuing, the entire unpaid principal balance of the Mortgage
Loan, any accrued and unpaid interest, including interest accruing at the
Default Rate, the Prepayment Premium (if applicable), and all other amounts
payable under this Note, the Loan Agreement and any other Loan Document shall at
once become due and payable, at the option of Lender, without any prior
Multifamily Note - Multistate Form6010 Page 1 Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex105mfnotebristolvillag002.jpg]
notice to Borrower, unless applicable law requires otherwise (and in such case,
after satisfactory notice has been given). 5. Personal Liability. The provisions
of Article 3 (Personal Liability) of the Loan Agreement are hereby incorporated
by reference into this Note to the same extent and with the same force as if
fully set forth herein. 6. Governing Law. This Note shall be governed in
accordance with the terms and provisions of Section 15.01 (Governing Law;
Consent to Jurisdiction and Venue) of the Loan Agreement. 7. Waivers.
Presentment, demand for payment, notice of nonpayment and dishonor, protest and
notice of protest, notice of acceleration, notice of intent to demand or
accelerate payment or maturity, presentment for payment, notice of nonpayment,
and grace and diligence in collecting the Indebtedness are waived by Borrower,
for and on behalf of itself, Guarantor and Key Principal, and all endorsers and
guarantors of this Note and all other third party obligors or others who may
become liable for the payment of all or any part of the Indebtedness. 8.
Commercial Purpose. Borrower represents that the Indebtedness is being incurred
by Borrower solely for the purpose of carrying on a business or commercial
enterprise or activity, and not for agricultural, personal, family or household
purposes. 9. Construction; Joint and Several (or Solidary, as applicable)
Liability. (a) Section 15.08 (Construction) of the Loan Agreement is hereby
incorporated herein as if fully set forth in the body of this Note. (b) If more
than one Person executes this Note as Borrower, the obligations of such Person
shall be joint and several (solidary instead for purposes of Louisiana law). 10.
Notices. All Notices required or permitted to be given by Lender to Borrower
pursuant to this Note shall be given in accordance with Section 15.02 (Notice)
of the Loan Agreement. 11. Time is of the Essence. Borrower agrees that, with
respect to each and every obligation and covenant contained in this Note, time
is of the essence. Multifamily Note - Multistate Form6010 Page2 Fannie Mae 12-17
© 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex105mfnotebristolvillag003.jpg]
12. Loan Charges Savings Clause. Borrower agrees to pay an effective rate of
interest equal to the sum of the Interest Rate and any additional rate of
interest resulting from any other charges of interest or in the nature of
interest paid or to be paid in connection with the Mortgage Loan and any other
fees or amounts to be paid by Borrower pursuant to any of the other Loan
Documents. Neither this Note, the Loan Agreement nor any of the other Loan
Documents shall be construed to create a contract for the use, forbearance or
detention of money requiring payment of interest at a rate greater than the
maximum interest rate permitted to be charged under applicable law. It is
expressly stipulated and agreed to be the intent of Borrower and Lender at all
times to comply with all applicable laws governing the maximum rate or amount of
interest payable on the Indebtedness evidenced by this Note and the other Loan
Documents. If any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower is interpreted so that any
interest or other charge or amount provided for in any Loan Document, whether
considered separately or together with other charges or amounts provided for in
any other Loan Document, or otherwise charged, taken, reserved or received in
connection with the Mortgage Loan, or on acceleration of the maturity of the
Mortgage Loan or as a result of any prepayment by Borrower or otherwise,
violates that law, and Borrower is entitled to the benefit of that law, that
interest or charge is hereby reduced to the extent necessary to eliminate any
such violation. Amounts, if any, previously paid to Lender in excess of the
permitted amounts shall be applied by Lender to reduce the unpaid principal
balance of the Mortgage Loan without the payment of any prepayment premium (or,
if the Mortgage Loan has been or would thereby be paid in full, shall be
refunded to Borrower), and the provisions of the Loan Agreement and any other
Loan Documents immediately shall be deemed reformed and the amounts thereafter
collectible under the Loan Agreement and any other Loan Documents reduced,
without the necessity of the execution of any new documents, so as to comply
with any applicable law, but so as to permit the recovery of the fullest amount
otherwise payable under the Loan Documents. For the purpose of determining
whether any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower has been violated, all Indebtedness that
constitutes interest, as well as all other charges made in connection with the
Indebtedness that constitute interest, and any amount paid or agreed to be paid
to Lender for the use, forbearance or detention of the Indebtedness, shall be
deemed to be allocated and spread ratably over the stated term of the Mortgage
Loan. Unless otherwise required by applicable law, such allocation and spreading
shall be effected in such a manner that the rate of interest so computed is
uniform throughout the stated term of the Mortgage Loan. 13. WAIVER OF TRIAL BY
JURY. TO THE MAXIMUM EXTENT PERMITTED BYLAW, EACH OF BORROWER AND LENDER (A)
AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS NOTE OR THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS
TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE
FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN Multifamily
Note - Multistate Form6010 Page3 Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex105mfnotebristolvillag004.jpg]
BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL
COUNSEL. 14. Receipt of Loan Documents. Borrower acknowledges receipt of a copy
of each of the Loan Documents. 15. Incorporation of Schedules. The schedules, if
any, attached to this Note are incorporated fully into this Note by this
reference and each constitutes a substantive part of this Note. ATTACHED
SCHEDULE. The following Schedule is attached to this Note: D Schedule 1
Modifications to Note [Remainder of Page Intentionally Blank] Multifamily Note -
Multistate Form6010 Page4 Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex105mfnotebristolvillag005.jpg]
IN WITNESS WHEREOF, Borrower has signed and delivered this Note under seal
(where applicable) or has caused this Note to be signed and delivered under seal
(where applicable) by its duly authorized representative. Where applicable law
so provides, Borrower intends that this Note shall be deemed to be signed and
delivered as a sealed instrument. BORROWER: STAR III BRISTOL VILLAGE, LLC a
Delaware limited liability company By: Steadfast Apartment Advisor III, LLC a
Delaware limited liability company its Manager By: Multifamily Note - Multistate
Form 6010 Page 5 Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 